Citation Nr: 0526957	
Decision Date: 10/04/05    Archive Date: 10/17/05

DOCKET NO.  03-01 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and wife


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from January 1961 to October 
1989.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 2002 decision by the RO which 
denied service connection for Hepatitis C.  A personal 
hearing at the RO was held in August 2003.  In May 2005, a 
hearing was held at the RO before the undersigned Acting 
Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The veteran contends that his Hepatitis C was present or 
originated in service, as evidenced by liver enlargement and 
elevated SGOT and SGPT levels when he was treated for chronic 
alcoholism in 1979.  He denied any known history of blood 
transfusions, IV drug use, or any risk factor activities for 
hepatitis other than having donated blood on numerous 
occasions during service.  

The service medical records reflect liver enlargement and an 
elevated SGOT level in January 1979, and a slightly elevated 
level in February 1982.  Additional diagnostic studies in 
November 1981, May and December 1986, August 1988, and August 
1989 show SGOT was within normal limits.  The service records 
also indicate treatment for possible STD in October 1963 and 
December 1973.  His retirement examination, dated in August 
1989, shows HCT of 40.6 and a normal RPR serology test.  The 
veteran initially tested positive for the antibody to 
Hepatitis C (HCV) in January 1999.  

In February 2004, the RO scheduled the veteran for a VA 
examination to determine the etiology and, if possible, date 
of onset of his hepatitis.  The RO instructed the examiner to 
review the claims file and to offer an opinion as to whether 
the veteran's hepatitis was related to service.  If the 
examiner was unable to offer an opinion without resorting to 
speculation, as statement to that affect was to be included 
in the report.  Although the veteran was examined by VA in 
March 2004, the examiner did not provide the requested 
opinion nor did he offer any explanation as to why he was 
unable to do so.  

In remanding this matter, the Board points out because this 
case presents complex and unresolved factual questions, and 
since the Board is precluded from reaching its own 
unsubstantiated medical conclusions and is instead bound by 
on these matters by the medical evidence of record, further 
development is required.  See Jones v. Principi, 16 Vet. 
App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 
553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Here, the medical evidence of record does not 
contain sufficient information to address the required legal 
inquiry, i.e., whether the veteran's hepatitis C is related 
to or had its onset during service.  Under the circumstances, 
it is incumbent on the Board to remand this matter and 
supplement the record prior to issuing a decision.  See 
Wallin v. West, 11 Vet. App. 509, 513 (1998); Colvin v. 
Derwinski, 1 Vet. App. at 175; see also Mariano v. Principi, 
17 Vet. App. 305, 312 (2003).

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED for the 
following action:  

1.  The veteran should be afforded an 
appropriate VA examination determine the 
etiology, and if feasible, date of onset 
his Hepatitis C.  The claims folder and a 
copy of this remand must be made 
available to the examiner for review, and 
a notation to the effect that this record 
review took place should be included in 
the report.  The physician should render 
an opinion to the following questions:  

(a) Is it at least as likely as not 
that the veteran's Hepatitis C is 
etiologically related to service or 
was present within one year of his 
discharge therefrom?  

(b) If so, is it at least as likely 
as not that the hepatitis originated 
from his chronic alcohol abuse in 
service, or to any of his other 
claimed exposures to blood products?  

If the examiner is unable to answer the 
above inquiries, he or she should 
indicate that and include an explanation.  
A complete rationale must be provided for 
all conclusions reached and opinions 
expressed.  The clinical findings and 
reasons upon which the opinions are based 
should be typed or otherwise recorded in 
a legible manner for review purposes.  

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

3.  After the requested development has 
been completed, the RO should review and 
adjudicate the merits of the claim based 
on all the evidence of record and all 
governing legal authority, including the 
VCAA and implementing regulations, and 
any additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and given an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



		
	Steven D. Reiss
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  
 
 
 
 


